Citation Nr: 1614716	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with pyrosis, reflux and regurgitation, rated as 10 percent disabling prior to January 2, 2015.

2.  Entitlement to an increased rating for GERD with pyrosis, reflux and regurgitation, rated as 30 percent disabling from January 2, 2015.

3.  Entitlement to an increased rating for status post Nissen fundoplication with dysphagia, rated as 30 percent disabling.

4.  Entitlement to an increased rating for scar, status post Nissen fundoplication, rated as noncompensable prior to January 2, 2015.

5.  Entitlement to an increased rating for scar, status post Nissen fundoplication, rated as 10 percent disabling from January 2, 2015.

6.  Entitlement to an effective date earlier than July 26, 2010 for the award of service connection for scar, status post Nissen fundoplication.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO continued the Veteran's 30 percent evaluation for GERD, status post Nissen fundoplication, and awarded service connection and assigned a noncompensable rating for scar, status post Nissen fundoplication.

In April 2013, the RO closed out the prior 30 percent rating for GERD, status post Nissen fundoplication; assigned a new 30 percent rating for status post Nissen fundoplication with dysphagia; and assigned a separate 10 percent rating for GERD with pyrosis, reflux and regurgitation.  Thereafter, in January 2015, the rating for GERD with pyrosis, reflux and regurgitation was increased to 30 percent disabling, and a compensable (10 percent) rating was assigned for the Veteran's scar.  As the above actions represent only partial grants of the claims on appeal, the claims for increased ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD has been manifest by stomach and abdominal pain, vomiting, persistently recurring epigastric distress, pyrosis, reflux and regurgitation, and has been productive of considerable impairment of health for the entire appeal period; hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been shown.

2.  The Veteran's status post Nissen fundoplication with dysphagia has been manifest by moderate stricture of the esophagus; severe stricture permitting liquids only has not been shown.

3.  The Veteran's scar, status post Nissen fundoplication, has been manifest by one scar that is stable and painful for the entire appeal period.

4.  An informal application for compensation, to include a claim for a compensable rating for post-surgical scarring, was received on May 24, 2010.



CONCLUSIONS OF LAW

1.  Prior to January 2, 2015, the criteria for a 30 percent evaluation, but no higher, for GERD with pyrosis, reflux and regurgitation have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2015).

2.  From January 2, 2015, the criteria for an evaluation in excess of 30 percent for GERD with pyrosis, reflux and regurgitation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for an evaluation in excess of 30 percent for status post Nissen fundoplication with dysphagia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7203 (2015).

4.  Prior to January 2, 2015, the criteria for a 10 percent evaluation, but no higher, for scar, status post Nissen fundoplication, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

5.  From January 2, 2015, the criteria for an evaluation in excess of 10 percent for scar, status post Nissen fundoplication, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

6.  The effective date of the award of service connection for scar, status post Nissen fundoplication, is May 24, 2010.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such a VCAA-compliant notice letter was sent to the Veteran in June 2010, and the RO has informed the Veteran of all relevant readjudications.  The Veteran waived AOJ review of newly submitted evidence in a January 2016 written communication.

The Veteran's appeal for an earlier effective date arises from his disagreement with the effective date assigned upon the grant of service connection for his scar, status post Nissen fundoplication.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the June 2010 letter informed the Veteran of the criteria for entitlement to an earlier effective date.  See Dingess/Hartman, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded numerous VA medical examinations in connection with his claims, most recently in January 2015.  Upon review, the report from that examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and elicited medical histories with respect to the Veteran's gastrointestinal symptoms and post-surgical scarring.  Thus, the Board finds that the January 2015 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.

During the January 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, questioned the Veteran as to potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Factual Background

The Veteran submitted the instant claim for an increased rating in May 2010.  In July 2010, he averred that he should be at the maximum level of compensation for "all the issues" associated with his service-connected disabilities.

On VA examination in July 2010, the Veteran reported a 14-year history of GERD and complications dating from a January 1988 Nissen fundoplication.  With respect to current symptoms, he reported that it was hard to eat due to stomach pain, and that it was hard to keep food down.  He reported losing 15 pounds over the past eight months.  The examiner noted complaints of dysphagia, heartburn, epigastric pain, reflux, regurgitation, nausea and vomiting.  No scapular pain, arm pain, hematemesis or passing of black-tarry schools was noted.  In terms of overall functional impairment, the Veteran reported back and stomach pain daily and indicated that these symptoms affected his eating habits.

On physical examination, the Veteran was observed to be well-developed, well-nourished and in no acute distress, with no signs of malaise or anemia.  His nutritional status was good.  The examiner observed a midline surgical scar identified as status post Nissen surgery.  The scar was linear, measuring 27 centimeters (cm) by 1 cm.  No skin breakdown was noted, however the scar was deep, with underlying tissue damage.  The scar was not painful on examination, and no limitation of function was observed.  On examination of the abdomen, the examiner noted tenderness to palpation but no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, an ostomy, ventral hernia, ascites, splenomegaly or aortic aneurysm.

Subsequent VA outpatient records reveal continued treatment for GERD with associated abdominal symptoms.  A February 2011 note indicated that the Veteran had chronic abdominal pain and should "limit heavy lifting using abdominal muscles to ten pounds."

In May 2011, the Veteran reported tenderness along his surgical scar.  A November 2011 outpatient note shows a history of chronic epigastric pain, dizziness, fatigue, hemoptysis, and weight loss/gain.  A September 2014 note from a private care provider documented a history of chronic abdominal pain and symptomatic GERD, as well as unspecified neuralgia neuritis and radiculitis, identified also as nerve pain.

On VA examination in January 2015, the Veteran reported that his symptoms of GERD and dysphagia had worsened since his 1998 surgery.  He reported that he was able to eat solid foods, but that they had to be very well-chewed.  He preferred liquids or purees.  He reported frequent heartburn, as well as reflux with regurgitation when lying flat.  He also reported frequent nausea with occasional vomiting and diarrhea.

The examiner indicated that the Veteran's symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, nausea and vomiting.  His weight, which had been 177 pounds in November 2011, was currently about 175 pounds; there was no indication of material weight loss.  In addition, the examiner noted that the Veteran had an esophageal stricture of moderate severity; he was able to eat solid foods but only if they were very well chewed and did not involve larger particles.  All told, the examiner noted that these symptoms were productive of considerable impairment of health.

With regard to the Veteran's surgical scar, the examiner recorded a midline abdominal scar from subxiphoid to below the umbilicus which was 25 cm by 1 cm and stable, but which was painful to touch as well as painful on motion of the abdominal muscles.  No frequent loss of covering of skin over the scar was observed.  (The examiner also noted approximately four other lap scope scars, each smaller than 1 square cm, which were not painful.)  In terms of functional impairment, the examiner noted that the scar was painful to palpation along its entire length and produced pain upon abdominal muscle contraction when sitting or lifting anything more than about 10 pounds.

In January 2016, the Veteran testified at his Board hearing that he has had essentially the same symptoms, including dysphagia, nausea, vomiting and regurgitation ever since the 1998 surgery.  Notably, he testified that his weight fluctuates, that "one minute I'll be at 175 next minute I'll be at 160."  He denied ever having had problems with anemia.  He also testified that he was able to eat solid foods but that he had to chew thoroughly.  In addition, he reported that his post-surgical scar was painful and prevented him from lifting more than 10 pounds.  He indicated that he had recently been diagnosed with nerve damage in the area of the surgical scar, which manifested in "excruciating" abdominal pain.

Principles of Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD with Pyrosis, Reflux and Regurgitation

The Veteran contends that his service-connected GERD with pyrosis, reflux and regurgitation warrants an increased rating.  He is currently in receipt of a 10 percent rating prior to January 2, 2015, and a 30 percent rating thereafter.

The Veteran's GERD with pyrosis, reflux and regurgitation is rated under Diagnostic Code 7399-7346.  38 C.F.R. § 4.114.  (Pursuant to 38 C.F.R. § 4.27, hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.)

Under Diagnostic Code 7346, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Upon review, the Board finds that the Veteran's GERD with pyrosis, reflux and regurgitation warrants a 30 percent rating, but no higher, for the entire period of appeal.

As an initial matter, the Board finds that the currently assigned "staged" rating for GERD with pyrosis, reflux and regurgitation is not warranted by the evidence.  A review of the record shows that the Veteran's gastrointestinal symptoms have remained fairly constant throughout the appeal period.  The VA examination reports discussed above reflect common complaints of recurrent epigastric distress with dysphagia, heartburn, reflux and regurgitation, as well as recurrent nausea and vomiting and chronic stomach and abdominal pain.  The Board recognizes that the July 2010 VA examination report was negative for the specific symptoms of substernal or arm or shoulder pain; however, the January 2015 examination findings, as well as the Veteran's credible lay statements, establish that he has had pain in the stomach and substernal area since filing his claim.  In any event, the Board is not convinced that the Veteran's condition substantially changed on the date of the January 2015 VA examination.  As such, the Board finds that the criteria for a 30 percent rating were met prior to January 2, 2015, and the evidence of record does not support a finding of distinct time periods when the Veteran's GERD was productive of symptoms that would warrant different ratings.  See Hart, 21 Vet. App. at 510.  Thus, to the extent the Veteran avers that he is entitled to an increased rating for his GERD prior to January 2, 2015, his claim will be granted.

The Veteran's GERD does not warrant a rating in excess of 30 percent, however, as all of the criteria for the next highest rating have not been met at any point during the appeal.  Upon review, there is no finding of either material weight loss and hematemesis or melena with moderate anemia, as is required for a 60 percent rating.  See 38 C.F.R. § 4.114.  In addition, the most recent VA examination report demonstrated that the Veteran's GERD is not productive of "severe" impairment of health (as is contemplated by a 60 percent rating), but rather has a "considerable" impact on his health (as is contemplated by a 30 percent rating).  See id.  The Board is aware that the Veteran has complained of pain, nausea and vomiting associated with GERD, and that he has reported weight fluctuations since filing his claim.  However, these symptoms alone do not warrant an increased rating, under the language of the Diagnostic Code.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's GERD with pyrosis, reflux and regurgitation more nearly approximates the criteria for a 30 percent rating throughout the entire period of the appeal.  The preponderance of the evidence is therefore against a rating in excess of 30 percent.

Status Post Nissen Fundoplication with Dysphagia

The Veteran contends that he is entitled to an increased rating for symptoms related to esophageal stricture resulting from the 1988 Nissen fundoplication.  He is currently in receipt of a 30 percent rating for this disability.

The Veteran's status post Nissen fundoplication with dysphagia is currently rated under Diagnostic Code 7399-7203.  38 C.F.R. § 4.114.  Under Diagnostic Code 7203, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203.

After reviewing the entire record, the Board finds that the assigned 30 percent rating for the Veteran's status post Nissen fundoplication with dysphagia is appropriate, and that a higher rating is not warranted.  As noted above, the Veteran has reported having trouble swallowing, and the VA examination reports of record confirm dysphagia.  However, the Veteran's own testimony as well as the objective medical evidence of record reflects that he is able to eat solid foods, albeit with difficulty.  There is no indication that the stricture of the esophagus is more than moderate in degree.  Moreover, there is no credible evidence of marked impairment of general health, as is required for an 80 percent evaluation.  As such, the criteria for a rating in excess of 30 percent have not been demonstrated.  See id.

In sum, the evidence deemed most probative by the Board establishes that the pertinent symptoms more nearly approximate moderate stricture of the esophagus with the ability to eat solid foods.  The preponderance of the evidence is therefore against a rating in excess of 30 percent for status post Nissen fundoplication with dysphagia.

Scar, Status Post Nissen Fundoplication

The Veteran contends that he is entitled to an increased rating for his surgical scar, which he avers is painful, limits his mobility and prevents him from lifting more than 10 pounds.  He is currently in receipt of a noncompensable rating prior to January 2, 2015, and a 10 percent thereafter.

The Veteran's scar, status post Nissen fundoplication, is rated under Diagnostic Code 7804.  38 C.F.R. § 4.118.  In general, the rating criteria for scars are provided under Diagnostic Codes 7800, 7801, 7802 and 7804.  In addition, Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate Diagnostic Code.  Id.

Under Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and cover an area or areas of at least six square inches (39 square cm) but less than 12 square inches (77 square cm) warrant a 10 percent rating.  Higher ratings are warranted for scars covering larger areas.  Id.

Under Diagnostic Code 7802, scars not of the head, face or neck that are superficial and nonlinear and cover an area or areas of 144 square inches (929 square cm) or greater warrant a 10 percent rating.  Id.

Under Diagnostic Code 7804, the presence of one or two scars that are unstable or painful warrants a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  The presence of five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Note (2), if one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Id.

Upon review, the Board finds that the Veteran's scar, status post Nissen fundoplication, warrants a 10 percent rating, but no higher, for the entire period of appeal.

Initially, the Board finds that the currently assigned "staged" rating is inappropriate, as the record demonstrates that the symptoms associated with the Veteran's scar have remained unchanged throughout the appeal period.  The record reflects that ever since the 1998 surgery, the Veteran has had a midline abdominal scar approximately 25 or 27 cm long and one cm wide.  VA outpatient records, including a clinical note from May 2011, show ongoing complaints of tenderness along the scar line, and the Veteran has consistently complained of abdominal pain in the area of his scar.  In sum, there is no indication that the Veteran's scar has significantly changed during the appeal period.  See Hart, 21 Vet. App. at 510.  Thus, to the extent the Veteran avers that he is entitled to a compensable rating for his scar for the period prior to January 2, 2015, his claim will be granted.

A rating in excess of 10 percent is not warranted, however.  As noted above, the evidence indicates the presence of a single, painful scar of approximately 25 or 27 cm by one cm.  The VA examination reports show that, although the scar has been painful, it has not been characterized as having a frequent loss of covering of skin over the scar, and is therefore considered stable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Moreover, there is no evidence that the scar is nonlinear, or that it covers an area greater than 77 square cm, as is required for a 20 percent rating under Diagnostic Code 7801.  As such, the criteria for an evaluation in excess of 10 percent under Diagnostic Codes 7801, 7802 or 7804 have not been met.  See 38 C.F.R. § 4.118.  (As the Veteran's scar does not involve his head, face or neck, Diagnostic Code 7800 is not applicable.)

The Board has considered alternative Diagnostic Codes to determine if the Veteran's functional impairment warrants an increased rating by analogy to other bodily systems-for example, limitation of motion of the spine or damage to the abdominal muscle group.  However, the record does not support a higher rating based on the diagnostic criteria for these systems.  The Veteran has never alleged that he is limited in his ability to twist or bend his midsection, and there is no objective evidence of significantly decreased range of motion of the spine or muscle spasm or guarding severe enough to result in an abnormal gait, as would be required for a 20 percent rating under 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.  In addition, 38 C.F.R. § 4.56 clarifies that the type of muscle injury required for a rating in excess of 10 percent has not been demonstrated in this case.  38 C.F.R. § 4.56(d)(3) (explaining that moderately severe muscle injuries constitute through and through or deep penetrating wounds by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring).  Furthermore, although there is some evidence of nerve involvement in the abdominal area, there is no indication that these symptoms go beyond painful motion.  As noted above, the Veteran's 10 percent rating under Diagnostic Code 7804 contemplates this symptomatology.

In sum, the most probative evidence demonstrates that a 10 percent rating is warranted for the Veteran's scar, status post Nissen fundoplication, for the entire period of appeal.  For the reasons discussed above, the preponderance of the evidence is against an evaluation in excess of 10 percent.

Earlier Effective Date for Scar

The Veteran contends that he is entitled to an effective date earlier than July 26, 2010 for the award of service connection for his scar, status post Nissen fundoplication.  In a January 2015 communication, he averred that the award should be effective from the date he submitted his claim for an increased rating (i.e., in May 2010).

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In this case, the record establishes that an informal application for compensation was received by VA on May 24, 2010, when the Veteran called the RO to request an increased rating for GERD.  See 38 C.F.R. § 3.155(a) (regulation regarding informal claims applicable as of May 2010).  In a subsequent written communication, he clarified that he was requesting compensation for "all the issues I have with the disease," including, presumably, residuals of his 1998 abdominal surgery.  In September 2010, the RO granted service connection for scar, status post Nissen fundoplication, but made the award effective July 26, 2010, the date of receipt of the written communication discussed above.  Because the evidence clearly shows that the Veteran had a painful scar as of the date his claim was received by VA, the Board finds that an effective date of May 24, 2010 is warranted for the 10 percent evaluation for scar, status post Nissen fundoplication.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's GERD is productive of persistently recurring epigastric distress, pyrosis, reflux, regurgitation, substernal pain, nausea and vomiting, as well as dysphagia manifested by moderate stricture of the esophagus, with the ability to eat solid foods.  In addition, the record establishes that the Veteran has a single surgical scar which is deep, linear, and productive of painful motion.  The ratings assigned for these disabilities fully contemplate this symptomatology.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disabilities do affect his employability, there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the Veteran has apparently maintained full-time employment throughout the course of this appeal.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Prior to January 2, 2015, entitlement to a 30 percent evaluation for GERD with pyrosis, reflux and regurgitation is granted, subject to the laws controlling payment of VA benefits.

Entitlement to an evaluation in excess of 30 percent for GERD with pyrosis, reflux and regurgitation is denied.

Entitlement to an evaluation in excess of 30 percent for status post Nissen fundoplication with dysphagia is denied.

Prior to January 2, 2015, entitlement to a 10 percent evaluation for scar, status post Nissen fundoplication, is granted, subject to the laws controlling payment of VA benefits.

Entitlement to an evaluation in excess of 10 percent for scar, status post Nissen fundoplication, is denied.

Entitlement to an effective date of May 24, 2010, for the award of service connection for scar, status post Nissen fundoplication, is granted, subject to the laws controlling payment of VA benefits.



REMAND

During his Board hearing, the Veteran testified that he was employed, but that he was in constant pain and distress at work due to his gastrointestinal problems.  Notwithstanding his employment status, the Board notes that the crucial question regarding entitlement to a TDIU is not whether the Veteran is actually employed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991).  Here, as the Veteran was seeking the highest rating possible for his GERD and associated symptomatology and there is evidence of unemployability, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating that was filed in May 2010.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (entitlement to TDIU is not a separate issue that must be raised with specificity; rather, it is a component of an increased rating claim).  Consequently, a TDIU claim is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning entitlement to a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  After completing the requested actions, the claim for TDIU should be reviewed on the basis of all the evidence and adjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


